DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 10/07/2020.  Examiner acknowledged that claims 1-20 are pending.
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the faceplate defining a first and second faceplate opening and the faceplate is spaced away from the bezel of the mechanical switch must be shown or the feature(s) canceled from the claim(s) 1 and 16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1 ln3, “the faceplate assembly” should be --the multi-gang faceplate assembly-- to reference the limitation in line 1.
Claim 1 ln10, “the at least one other electrical device” lack antecedent basis.
Claim 2-15 ln1, “the faceplate” should be --the multi-gang faceplate assembly-- to reference the limitation in claim 1.
Claim 2 ln2, “the third opening” lacks antecedent basis.
Claim 8 ln4, “the center” lacks antecedent basis.
Claim 10 ln2, “the faceplate assembly” should be --the multi-gang faceplate assembly-- to reference the limitation in claim 1.
Claim 12 ln3, “the faceplate assembly” should be --the multi-gang faceplate assembly-- to reference the limitation in claim 1.
Claim 13 ln2, “the at least one electrical device” lacks antecedent basis.
Claim 16 ln4, “the respective load control devices” lack antecedent basis.
Claim 16 ln12, “the load control device” lacks antecedent basis.
Claim 16 ln16, “the wallbox” should be --the multi-gang wallbox-- to reference the limitation in line 2.
Claim 16 ln17, “each of the plurality” should be --said each of the plurality-- to reference the limitation in line 2.

Claim 16 ln19, “the mounting frame” should be --the first mounting frame-- to reference the limitation in line 7.
Claim 16 ln21, “the mounting ring” should be --the first mounting ring-- to reference the limitation in line 8.
Claim 16 ln21, “the first opening” lacks antecedent basis.
Claim 16 ln21, “the fourth opening” lacks antecedent basis.
Claim 17 ln8, “the load control device” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “at least one other electrical device.”  It is not clear if applicant is referencing the limitation in claim 1 or trying to establish a new limitation.
Claim 7 recites, “a plate opening.”  It is not clear if applicant is referencing a first adapter plate opening in claim 1 or trying to establish a new limitation.
a first adapter plate opening in claim 1 or trying to reference the limitation in claim 7.
Claim 17 recites, “a portion of the first electrical device.” It is not clear if applicant is referencing the limitation in claim 16 or establishing a new limitation.
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
"…the mounting frame is configured to…enable the mounting ring to extend through the first adapter plate opening and the first faceplate opening…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-15 are allowed as being dependent on claim 1).
"…wherein the mounting frame…enable the mounting ring to extend through the first opening and one of the fourth openings…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 16, (claims 17-20 are allowed as being dependent on claim 16).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Gage (US 2016/0013626).
Gage discloses a multi-gang faceplate assembly having a mounting frame a faceplate and an adapter plate.  However, Gage fails to disclose the mounting frame is configured to…enable the mounting ring to extend through the first adapter plate opening and the first faceplate opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844